Per Curiam.
Alexandra P. Livingston appeals a commitment order finding that involuntary placement was necessary because, in part, she was incapable of surviving alone due to her mental state. See 394.467(1)(a)2.a., Fla. Stat. (2018). She claims that the evidence was inadequate to establish this element. We agree and therefore reverse and order the trial court "to elicit further testimony to establish the statutory criteria, or otherwise order Appellant discharged." Blue v. State , 764 So.2d 697, 699 (Fla. 1st DCA 2000).
REVERSED and REMANDED.
B.L. Thomas, C.J., and Lewis and Makar, JJ., concur.